Case: 18-1898      Document: 53       Page: 1         Date Filed: 06/27/2019       Entry ID: 6263949




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________

 No. 18-1898
                     HAROLD SHURTLEFF, and CAMP CONSTITUTION,
                               a public charitable trust,

                                       Plaintiffs, Appellants,

                                                 v.

                CITY OF BOSTON, and GREGORY T. ROONEY, in his official
                       capacity as Commissioner of the City of Boston
                               Property Management Division,

                                      Defendants, Appellees.
                                      __________________

                                          JUDGMENT

                                      Entered: June 27, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's denial of the request for a preliminary injunction and its judgment are affirmed.

                                                        By the Court:

                                                        Maria R. Hamilton, Clerk


 cc:
 Mathew D. Staver
 Horatio Gabriel Mihet
 Roger K. Gannam
 Daniel Joseph Schmid
 Robert S. Arcangeli
 Daniel Ortner
 Deborah La Fetra
 John Allen Eidsmoe
 Richard Brian Katskee
 Jeffrey Ivan Pasek
